DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.        Claims 1-20 are allowed over the prior art of record.

Reasons for Allowance
3.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “A mating printed circuit board, comprising: a core comprising a plurality of layers, at least one layer including at least one internal conductive trace; and a printed circuit board edge terminal connector, comprising: at least one external trace coupled to a corresponding at least one external pad, the at least one external trace pad positioned on a first outer surface of the mating printed circuit board and configured to contact a corresponding at least one external trace pad of an associated main printed circuit board; and at least one internal trace pad coupled to the at least one internal trace, the at least one internal trace pad positioned on a second outer surface of the mating printed circuit board.” as recited claim 1, “A printed circuit board edge terminal connector of a main printed circuit board, comprising: at least one external trace coupled to a corresponding at least one external pad located on an outer surface of the main printed circuit board, the at least one external pad positioned around a perimeter of the connector and configured to 
            Claims 2-10, 12-17 and 19-20 are also allowed as being directly or indirectly dependent of the allowed base claims 1, 11 and 18.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848